67 N.Y.2d 857 (1986)
The Flintkote Company, Respondent,
v.
American Mutual Liability Insurance Company et al., Appellants, et al., Defendants. (Action No. 1.)
American Mutual Liability Insurance Company, Appellant,
v.
The Flintkote Company, Respondent, and Commercial Union Insurance Company et al., Appellants, et al., Defendants. (Action No. 2.)
Court of Appeals of the State of New York.
Decided March 27, 1986.
Stuart I. Parker for American Mutual Liability Insurance Company, appellant.
Lawrence T. D'Aloise, Jr., for Midland Insurance Company, appellant.
Marian C. Rice for Commercial Union Insurance Company, appellant.
Edwin L. Smith for Admiral Insurance Company, appellant.
Jean-Pierre van Lent for Fireman's Fund Insurance Company, appellant.
Elizabeth Comacchio for Highlands Insurance Company, appellant.
John M. Nonna for North Star Reinsurance Company and another, appellants.
Michael E. Twomey for Liberty Mutual Insurance Company, appellant.
Franklin Meyer for Home Insurance Company, appellant.
Joseph T. McLaughlin for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, ALEXANDER and HANCOCK, JR. Taking no part: Judges KAYE and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, for reasons stated in the opinion by Justice Leon D. Lazer at the Appellate Division (103 AD2d 501). Question certified in action No. 2 answered in the affirmative.